                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 MENDEL PANETH,


                            Plaintiff,
            v.                                           Case No. ______________


 JOHN DOE 1 THROUGH 3, all whose true
 names are unknown,
                            Defendants.

                                            COMPLAINT

       Plaintiff, Mendel Paneth (“Plaintiff”) by and through his undersigned attorneys, for his

Complaint against John Doe 1 through 3 (“Defendants”), states as follows:

                                  SUMMARY OF THE ACTION

       1.        Plaintiff brings this action against Defendants for defamation, which Defendants

accomplished through the posting of false and injurious statements about Plaintiff on YouTube,

an online video-sharing platform.

                            PARTIES, JURISDICTION AND VENUE

       2.        At all times relevant to this Complaint, Plaintiff is and was a citizen and resident of

the State of New York and resides in the Eastern District of New York.

       3.        At all times relevant to this Complaint, Plaintiff was a well-known publisher.

       4.        Because they have taken steps to conceal their identities, Plaintiff does not know

the true name of the Defendants sued herein as John Does 1 through 3 and therefore sues such

Defendants by these fictitious names. Plaintiff intends to amend this Complaint to set forth the

true names and identities of such Defendants when such information is discovered.

       5.        Jurisdiction exists pursuant to 28 U.S.C. § 1332.
        6.       The amount in controversy exceeds $75,000, exclusive of interest, attorneys’ fees

and costs.

        7.       Venue in the Eastern District of New York is proper pursuant to 28 U.S.C. § 1332,

in that a substantial part of the events underlying the claim occurred here and/or a substantial part

of the harm suffered by Plaintiff occurred here.

                                               BACKGROUND

        8.       Plaintiff is a well-known publisher in the American Hasidic Jewish Community.

        9.       From 2014 to present, Plaintiff has served as the editor in chief for Kindline, a New

York-based Yiddish language weekly magazine.

        10.      On January 16, 2021, Plaintiff published a “Behind the Scenes” video on YouTube

(the “Video”) regarding the story and publication process for Kindline.1

        11.      In the days that followed, several YouTube users posted comments in Yiddish

below the Video, using YouTube’s comment feature. 2

                                 THE DEFAMATORY STATEMENTS

        12.      On or about January 18, 2021, John Doe #1, using the alias, or screen name, “Yanky

Riech,” posted a false defamatory and injurious message in the Yiddish language under the Video

on the YouTube website.

        13.      The following statement, which is set forth in haec verba, is defamatory:

                 “Mendl Hersh was in rabbinical litigation with his partner and he
                 lost in the litigation. Mendl Hersh the thief is not obeying the ruling,
                 and has entered into secular litigation that is not per Rabbinical
                 Litigation permission”




1
 The Video can be accessed at the following link: https://www.youtube.com/watch?v=oWJ3WMsR_Ng
2
 Because the comments below the Video are in Yiddish, Plaintiff had the comments translated by a translation services
company. An affidavit averring to the accuracy of the translations is attached to this Complaint as Exhibit 1.

                                                         2
           14.      Plaintiff reasonably believes that the references to “Mendl Hersh” are in reference

to him. The foregoing statements were calculatedly and intentionally false. To wit, Plaintiff is not

a thief, never lost any sort of rabbinical litigation, nor is he in violation of any relevant rulings.

           15.      On or about January 18, 2021, John Doe #2, using the alias, or screen name “Chavi

Biller,” posted a false defamatory and injurious message in Yiddish under the Video on the

YouTube website.

           16.      The following statement, which is set forth in haec verba, is defamatory:

                    “Mendl Hersh the thief says not a word that his partner Mr. David
                    Reiner began the KindLine Magazine. Details to follow.

           17.      Plaintiff reasonably believes that the references to “Mendl Hersh” are in reference

to him.3 The foregoing statements were calculatedly and intentionally false. To wit, Plaintiff is

not a thief.

           18.      On or about January 19, 2021, John Doe #3, using the alias, or screen name “Avi

Deblinger” posted a false defamatory and injurious message in Yiddish under the Video on the

YouTube website.

           19.      The following statement, which is set forth in haec verba, is defamatory:

                    “Might there be anyone who knows where Mendl Hersh Fant prays?
                    He has no foot in the door of any synagogue. He has swindled
                    everybody and conducts himself like a Mafioso with all his painters
                    and all his partners.”

           20.      Plaintiff reasonably believes that the reference to “Mendl Hersh Fant” are in

reference to him. The foregoing statements were calculatedly and intentionally false. To wit,

Plaintiff is not a dishonest businessman, nor is he an organized crime figure.




3
    In Hebrew, Plaintiff’s name is phonetically spelled “Mendl Fant.” Plaintiff’s legal middle name is “Hersh.”


                                                           3
                                              COUNT I

                                       DEFAMATION/LIBEL

           21.   Plaintiff repeats and re-alleges all of the allegations set forth above as if fully set

forth at length herein.

           22.   The foregoing statements are defamatory statements of fact concerning Plaintiff.

           23.   The foregoing statements have been published on the Internet and viewed by third

parties.

           24.   The foregoing statements are false.

           25.   Defendants published the foregoing statements intentionally, with actual malice,

and without privilege to do so.

           26.   Defendants posted the foregoing statements with willful and conscious disregard

for the rights of Plaintiff.

           27.   Defendants were aware of the harmful consequences of their misconduct and

deliberately elected such consequences, including subjecting Plaintiff to cruel and unusual

hardship in conscious disregard for the rights of Plaintiff.

           28.   The foregoing statements constitute defamation per se because they impute fraud,

dishonesty, and unfitness to Plaintiff, thereby injuring Plaintiff’s professional reputation.

           29.   Plaintiff has suffered actual and special damages as a result of the publication of

the foregoing statements.

           30.   Because of Defendants’ deliberate acts, an award of exemplary and punitive

damages is justified.

           WHEREFORE, Plaintiff respectfully requests judgment as follows:




                                                   4
         1.       An order requiring Defendants to remove the defamatory messages from the

Internet, to the extent not already removed;

         2.       An award of compensatory damages;

         3.       An award of consequential damages;

         4.       An award of punitive/exemplary damages;

         5.       An award of costs, expenses, and attorneys’ fees; and

         6.       Such other and further relief as the Court deems fair and just.

                                                Respectfully Submitted,


                                                /s/ Christopher W. Niro
                                                Christopher W. Niro

                                                Counsel for Plaintiff Mendel Paneth
                                                *pro hac vice motion pending

                                                Christopher W. Niro
                                                Maryam H. Arfeen
                                                ARONBERG GOLDGEHN DAVIS & GARMISA
                                                330 North Wabash, Suite 1700
                                                Chicago, Illinois 60611
                                                cniro@agdglaw.com
                                                marfeen@agdglaw.com
                                                Tel: 312-755-3161
                                                Fax: 312-222-6381


       Dated: New York, New York
              February 12, 2021                 ________________________
                                                Jennifer B. Zourigui
                                                INGRAM YUZEK GAINEN CARROLL &
                                                BERTOLOTTI, LLP
                                                150 E. 42nd Street, FL 19
                                                New York, NY 10017
                                                jzourigui@ingramllp.com
                                                Tel: 212-907-9600
                                                Fax: 212-907-9681


4851-1200-7899, v. 1


                                                    5
EXHIBIT 1
                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

    MENDEL PANETH,


                              Plaintiff,
              v.                                           Case No. ______________

                                                           AFFIDAVIT OF
    JOHN DOE 1 THROUGH 3, all whose true
                                                           DON HANLEY
    names are unknown,
                              Defendants.

         Donald W. Hanley declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, as

follows:


         1.        I am the CEO of legaltranslations.biz (the “Company”). As such, I have authority

to make statements in this Affidavit on the Company’s behalf.

         2.        The Company provides translation services in the legal industry.

         3.        On or about January 22, 2021, Benno Mekimi, a competent translator, well

acquainted with both Yiddish and English, translated a series of comments listed below the video

accessible at the following link: https://www.youtube.com/watch?v=oWJ3WMsR_Ng.1

         4.        To the best of my knowledge and belief, the translations are a true and complete

rendering into English.

         FURTHER AFFIANT SAYETH NOT.



___2/5/2021______________                               ________________________
    Dated                                                 Donald W. Hanley




1
 A copy of Benno Mekimi’s declaration in support of the translation is attached to this Affidavit as
Exhibit A.
4842-6188-8217, v. 1
EXHIBIT A
                                     Declaration of Benno Mekimi




   1. I, Benno Mekimi, hereby certify that I am competent to translate from Yiddish into English.

   2. I hereby certify that I prepared the foregoing translation and that it is, to the best of my
      knowledge and belief, a true and accurate English translation of web site responses.


   3. I acknowledge that willful false statements and the like are punishable by fine and/or
      imprisonment.

   4. All statements made herein of my own knowledge are true and all statements made on
      information and belief are believed to be true.


   5. I declare under penalty of perjury that all statements made herein of my own
      knowledge are true and all statements made on information and belief are believed to
      be true, and further that these statements were made with the knowledge that willful
      false statements and the like so made are punishable by fine or imprisonment or both,
      under Section 1001 of Title 18 of the United States Code.




Executed on: 1/25/2021                            Signed:
